283 S.W.3d 313 (2009)
STATE of Missouri, Respondent,
v.
Michael MANUEL, Appellant.
No. ED 91560.
Missouri Court of Appeals, Eastern District, Division Four.
May 26, 2009.
Ellen H. Flottman, Columbia, MO, for Appellant.
Chris Koster; Attorney General, John M. Reeves; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Michael Manuel, appeals from the judgment entered after a jury found him guilty of robbery in the first degree, assault in the second degree, child kidnapping and three counts of armed criminal action. On appeal, defendant argues that the trial court abused its discretion by overruling an objection during closing argument.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).